DETAILED ACTION
Claims 1-20 are pending in this office action.
Response to Arguments
Applicant's arguments filed 8/11/2021 have been fully considered but they are not persuasive. 
For double patenting rejection: Applicants request that the nonstatutory double patenting rejection be held in abeyance pending a final disposition of the claims; at which time a terminal disclaimer will filed, if appropriate.  Thus, double patenting rejection for claims are still maintained in this office action.
For 101 rejection, on pages 2-13, based on Court case such as  Enfish, Applicant argued claims 1-20 are not abstract idea because the claims are directed to an improvement of existing blockchain technology that is brought about by optimizing query operations associated with operating a blockchain to solve problems related to resource management for blockchain technology. For example, as discussed in M 0003 of the Specification, conventional blockchain implementations are designed to avoid link ability of the information contained in the respective transactions. This has a negative impact on the performance of every search an authorized entity could perform on the ledger. The simplest mechanism an authorized entity has at its disposal to search for a value in the ledger is by going over the whole chain of blocks decrypting each element. The Page 9 of 14 Atty Dkt No. POU820160867US02 improvement is accomplished by providing an index that includes a hash on the data and a block number where a transaction is contained, and is built at the block level using only a portion of the blockchain transaction data. (See e
    PNG
    media_image1.png
    14
    17
    media_image1.png
    Greyscale
0032 and 0047 of the Specification.) Thus, the present claims, like Enfish, are directed to a data 
The Examiner does not provide any discussion of the Berkheimer factors. In fact, the Examiner does not appear to discuss Step 2B at all. Thus, the Examiner has not satisfied the burden of proof that the claims are directed to well-understood, routine, and conventional activities. If the Examiner maintains this allegation, the Examiner must - as directed by the above-mentioned USPTO Memo - analyze all of the claim features in light of the Berkheimer factors and provide the requisite proof. 
Examiner respectfully disagrees.
A) In analyzing under step 2A Prong One:
The claim(s) 1, 8, 16  recite(s) the abstract limitations such as: 
generating or generate, via one or more peer nodes, and based on a mask specified by declarative language of a smart contract, a blockchain index containing index data related to transaction data associated with a blockchain transaction, the blockchain index identifying, based on the mask, a subset of the transaction data in a ledger of the blockchain; generating or generate, via the one or more peer nodes, an index key associated with the blockchain index by hashing the transaction data associated with the blockchain transaction based on the declarative language of the smart contract. as drafted, is a method, apparatus or medium that if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components and software module, then it generate, based on a specified by declarative language of a smart contract. a blockchain index containing index data related to transaction data associated with a blockchain transaction, (b) identify , based on mask, a subset of the transaction data in a ledger of the blockchain,  (c) generate index key associated with the blockchain index by hashing the transaction data associated with the blockchain transaction based on the declarative language of the smart contract.  Accordingly, the claim recites an abstract idea. 

B) In analyzing under step 2A Prong Two:
This judicial exception is not integrated into a practical application because the claims recite a generic processor such as “one or more per nodes and a processor” (see claims 1, 8, 15) for generating and identifying.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because a generic processor and software module which are high level of generality performing code generation. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
C) In analyzing under step 2B:
Claims 1, 8, 15  do not recite any additional elements except a generic processor such as “one or more per nodes  and a processor” for generating and identifying.   Accordingly, the additional generic elements do not amount to significantly more than 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional limitation such as updating or update the blockchain index based on a hashed portion of the transaction data which are mere data gathering steps, represent well-understood, routine, conventional activities previously known to the industry and are specified at a high level of generality. That is, these limitations represent well-understood, routine, conventional activities.  In this case updating the blockchain index as Storing and retrieving information in memory (See MPEP 2106.06(d)) for Versata). The claims are not patent eligible.
As discussed above claims are not patent eligible; thus 101 rejection for claims is still maintained in this office action.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10565192. Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope.
The below table for comparing between the claims 1-20 of the instance application with claims 1-20 of the U.S. Patent No. 10565192.
The instance application: 16734143
The U.S. Patent No. 10565192
Claims 1, 8, 15. A method, comprising: , an apparatus, comprising: a processor configured to: or a non-transitory computer readable storage medium configured to store one or more instructions that when executed by a processor cause the processor to perform: 
generating, via one or more peer nodes, and based on a mask specified by declarative language of a smart contract, a blockchain index containing index data related to transaction data associated with a blockchain transaction, the blockchain index identifying, based on the mask, a subset of the transaction data in 

 Claims 1, 8, 15. A method, comprising: , an apparatus, comprising: a processor configured to: or a non-transitory computer readable storage medium configured to store one or more instructions that when executed by a processor cause the processor to perform: 
identifying, via one or more peer nodes of a plurality of peer nodes comprising a processor in a blockchain network, a 
blockchain transaction containing information associated with an operation of a smart contract;  storing the blockchain transaction in a blockchain 


Claims 2, 9, 16:   wherein the updating the blockchain index 
further comprises: adding a new entry to the blockchain index comprising the 
hashed portion of the transaction data and the block number.
Claims 3, 10, 17: wherein the declarative language specifies range values to enable searching of the blockchain index.
Claims 3, 10, 17: wherein the declarative language specifies range 
values to enable searching of the blockchain index. 

Claims 4, 11, 18:  broadcasting the blockchain index to a plurality of blockchain peers.
Claims 4, 11, 18:  broadcasting the blockchain index to a plurality of blockchain peers. 

Claims 5, 12, 19: wherein the generating the index key further comprises 



Claims 6, 13: wherein a subset of index entries of the 
blockchain index are encrypted with a same or different cryptographic key.
Claim 7, 14:   storing the blockchain index in the blockchain ledger
Claims 7, 14:  storing the blockchain index in the blockchain ledger. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claim(s) recite(s) subject matter within a statutory category as a method (claims 1-7), an apparatus (claims 8-15) and a medium (16-20): 
generating, via one or more peer nodes, and based on a mask specified by declarative language of a smart contract, a blockchain index containing index data 
The steps of: (generating or generate, via one or more peer nodes, and based on a mask specified by declarative language of a smart contract, a blockchain index containing index data related to transaction data associated with a blockchain transaction, the blockchain index identifying, based on the mask, a subset of the transaction data in a ledger of the blockchain; generating or generate, via the one or more peer nodes, an index key associated with the blockchain index by hashing the transaction data associated with the blockchain transaction based on the declarative language of the smart contract) in claims 1, 8, 15, as drafted, is a method, apparatus or medium that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “at least one processor” language, “identifying, inputting, identifying and generating” in the context of this claim encompasses the user manually calculating. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using at least one processor to perform identifying and writing steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional limitation  such as: updating or update, by a processor, the blockchain index based on a hashed portion of the transaction data) that just indicates updating data (see  Smith et al (or hereinafter “Smith”) (US 20180089041)) .
Also this additional limitation is interpreted to be well understood, routine and conventional activity because they amount to insignificant extra solution activity to the Intellectual Ventures v. Symantec- similarly, the current invention receives different types of input data, and transmits the data for storage over a network, for example the Internet.  Also see Versata (see MPEP 2106.06(d)).
The dependent claims  2-7, 9-14 and 16-20 do not provide any additional elements that when considered individually or as an ordered combination, amount to significantly more than the abstract idea (See Smith, Costa et al (or hereinafter “Costa”) (US 20110214160), or Yavuz et al (US 20150143112)) and (See  MPEP 2106.06(d)) or MPEP § 2106.05(g)).  As discussed above, the claims are not patent eligible.

Allowable Subject Matter
Claims 1-20 are allowed if the claims overcome 101 rejection and double patenting rejection.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  













Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/          Primary Examiner, Art Unit 2169